NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin B. Bender on 5 January 2021.
The application has been amended as follows: 
In the Claims:
5. (Currently Amended) A torque tool according to claim 4 including:
	a hydraulic connector assembly having a first and a second coupler assembly each including a female swivel, an external retaining ring, a male and/or female hydraulic fluid coupler and/or a nipple;
a piston assembly having a first and a second cylinder assembly each including a cylinder end cap, an o-ring, a piston, and/or a piston rod; 
and the flexible linkage connection assembly;
the drive assembly having:
	a chain link drive plate assembly having a drive plate; a unidirectional ratchet mechanism assembly having a drive segment and/or a biasing spring; and a drive socket assembly having a ratchet drive socket, a side plate sleeve, a tightening socket and/or a socket-head cap screw.

7.  (Currently Amended) A torque tool according to claim 4 or 5 including a housing assembly having a first and a second housing portion, connection means, a handle assembly, a reaction fixture and/or a lanyard assembly.



Allowable Subject Matter
Claims 4, 5, 7-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner’s opinion that a torque tool having all of the limitations as cited in the present claims has neither been disclosed nor suggested, in part, whole or combination by the prior art of record.  Claims 4, 5, 7-10 and 13, in their present form, are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/